          Case 1:18-cv-00032-RAL Document 98 Filed 08/20/21 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RHONSHAWN JACKSON,                                  )
        Plaintiff                                   )   Case No. 1:18-cv-00032-RAL (Erie)
                                                    )
         v.                                         )   HON. RICHARD A. LANZILLO
                                                    )   UNITED STATES MAGISTRATE JUDGE
SGT. O’BRIEN, et al.                                )
            Defendants                              )   ORDER REGARDING EVIDENTIARY
                                                    )   HEARING



        The Court has scheduled an evidentiary hearing in this matter pursuant to Small v. Camden

County, 728 F.3d 265 (3d Cir. 2013) for September 24, 2021, beginning at 9:00 A.M. The purpose of

this Order is to inform the Parties of the purpose of this hearing and the procedures that will be

followed. See Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018). In the Court’s opinion on the

Defendants’ motion for summary judgment filed on March 16, 2021, the Court determined that

there are genuine disputes of material fact on whether an appeal remedy within the administrative

grievance process was available to Jackson following the denial of his grievance regarding the

monitoring and alleged seizing of his mail. ECF No. 82. Afterwards, the Court granted the

Defendants’ motion to present evidence and argument regarding the affirmative defense of failure to

exhaust administrative remedies as to the claim identified by the Court in its opinion at ECF No. 82

on Plaintiff’s motion for reconsideration that Defendant O’Brien engaged in retaliation by denying

the Plaintiff law library privileges. ECF No. 97.

        The purpose of this hearing is to provide the Court with additional evidence so that it can

resolve these issues. This is not a hearing on the merits of the Plaintiff’s claims. The Plaintiff

has the burden to produce evidence to show that the grievance process and remedies were

unavailable to him. Rinaldi v. United States, 904 F.3d 257, 268 (3d Cir. 2018). Because the failure to




                                                    1
          Case 1:18-cv-00032-RAL Document 98 Filed 08/20/21 Page 2 of 3



exhaust administrative remedies is an affirmative defense, however, the Defendants bear the ultimate

burden of proof regarding that defense. Small, 728 F.3d at 271.

        The hearing will be conducted via Zoom Video Conference, before the Honorable Richard

A. Lanzillo, United States Magistrate Judge. The hearing is scheduled for Friday, September 24,

beginning at 9:00 A.M. Instructions for accessing the Zoom Video Conference will be sent to

Counsel for the Defendants prior to the hearing. The Court directs Counsel to coordinate the

Plaintiff’s participation with the relevant institutions. Court staff are available for logistical

assistance.

         Both Jackson and the Defendants will be permitted to present and cross-examine witnesses

and offer exhibits, all subject to the applicable procedural and evidentiary rules. The Federal Rules

of Evidence and the Federal Rules of Civil procedure apply. Jackson may need to submit a motion

for a Writ ad Testificandum. Such writs are normally employed to secure the presence of a witness

or party for a court proceeding. See, e.g., Reynolds v. Kosik, 2007 WL 675110, at *1 n. 1 (M.D. Pa. Mar.

1, 2007). However, as has been done in other similar proceedings, if Jackson’s witnesses are all

located in the same correctional institution as he, an informal arrangement to have them testify may

be agreed-to by the Parties.

        At least eleven days before the date of the hearing, on or before September 13, 2021,

Jackson shall file a list of the individuals he intends to call as witnesses during the hearing. As to

each such witness, Jackson should briefly state the subject matter of his/her anticipated testimony.

At least three days prior to the hearing, on or before September 21, 2021, Defendants shall file and

serve upon Jackson their list of anticipated witness and, as to each witness, his/her anticipated

testimony.




                                                     2
          Case 1:18-cv-00032-RAL Document 98 Filed 08/20/21 Page 3 of 3



       Following the conclusion of this hearing, an official transcript will be produced. At the

conclusion of the hearing, the Court will advise the parties whether they will be required to submit

proposed findings of fact and conclusions of law.

       Entered and Ordered this 20th day of August, 2021.



                                                               _________________________
                                                               RICHARD A. LANZILLO
                                                               United States Magistrate Judge




                                                    3
